DETAILED ACTION
This action is in response to a Miscellaneous Communication mailed 5/3/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (U.S. 5,861,652; “Cole”).
Regarding claim 1, Cole discloses a chip, comprising: 
An integrated circuit disposed (400, 402, 314, 326, 330, 404, Fig. 4) on a first chip layer, the integrated circuit including a protected area (col 4, lines 48-57); and 
A resistor-capacitor circuit including a capacitor (406, Fig. 4) disposed on a second chip layer that at least partially covers the protected area (200, Fig. 2) (col 4, lines 57-67), the capacitor of the resistor-capacitor circuit configured to change a time-constant of the resistor-capacitor circuit that the capacitor has been physically altered (col 2, lines 60-64; col 4, lines 33-39); and 
An anti-tampering circuit configured to sense the time-constant of the resistor-capacitor circuit to determine that the capacitor has been physically altered (col 4, lines 33-39).
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartley et al. (U.S. 2010/0026506 A1; “Bartley”).
Regarding claim 1, Bartley discloses a chip, comprising: 
An integrated circuit (32, Fig. 2) disposed on a first chip layer, the integrated circuit including a protected area ([0040]); and 
A resistor-capacitor circuit including a capacitor (42, 38, 40, Fig. 2) disposed on a second chip layer that at least partially covers the protected area ([0042]), the capacitor of the resistor-capacitor circuit configured to change a time-constant of the resistor-capacitor circuit that the capacitor has been physically altered ([0042], [0047]); and 
An anti-tampering circuit configured to sense the time-constant of the resistor-capacitor circuit to determine that the capacitor has been physically altered ([0042]).
Regarding claim 2, Bartley discloses the resistor-capacitor circuit further includes: a resistor (96, Fig. 4) coupled between an input and an output of the resistor-capacitor circuit ([0047]); and a capacitor (42, 38, 40, Fig. 2) having a first electrode (42, Fig. 2) coupled to the output of the resistor-capacitor circuit ([0041]), a second electrode (38, Fig. 2) coupled to a ground voltage (via 44, Fig. 2) ([0040]), and an insulator (40, Fig. 2) disposed between the first electrode and the second electrode ([0040]).
Regarding claim 4, Bartley discloses the anti- tampering circuit includes: 
A driver circuit (98, Fig. 4) coupled to an input of the resistor-capacitor circuit, the driver circuit configured to generate an input signal to probe a time-constant of the resistor-capacitor circuit ([0047]-[0048]); and
A counter circuit (CLOCK, Fig. 4) coupled to an output of the resistor-capacitor circuit, the counter circuit configured to receive an output signal from the resistor-capacitor circuit in response to the input signal ([0048]), the output signal changing according to the time-constant of the resistor-capacitor circuit ([0048]-[0049]).
Regarding claim 5, Bartley discloses the driver circuit includes: a digital-signal source configured to generate the input signal including a digital transition between a first signal level and a second signal level ([0047]; “the generated pulse may travel…to create a characteristic electrical response….”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (U.S. 2010/0026506 A1; “Bartley”) as applied to claim 2 above, and further in view of Kang et al. (U.S. 2008/0237792 A1; “Kang”).
Regarding claim 3, Bartley discloses a capacitor (42, 38, 40, Fig. 2) comprises a first electrode (42, Fig. 2), a second electrode (38, Fig. 2), and an insulator (40, Fig. 2) disposed between the first electrode and the second electrode ([0040]).  Yet, Bartley does not disclose the first and second electrodes each include a plurality of fingers.  However, Kang discloses a capacitor comprising a first electrode having a first plurality of finger portions, a second electrode has a second plurality of finger portions, wherein the first plurality of finger portions are interdigitated with and within a same plane as the second plurality of finger portions; and an insulator including an oxide layer disposed between interdigitated finger portions ([0005], [0026]).  This has the advantage of forming a capacitor with a higher capacitance per area due to the increased surface area of the interdigitated electrodes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Bartley with the first and second electrodes of the capacitor each comprising a plurality of fingers which are interdigitated, as taught by Kang, so as to increase capacitance of the capacitor.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (U.S. 2010/0026506 A1; “Bartley”) as applied to claim 5 above, and further in view of Kim (U.S. 2021/0119791 A1).
Regarding claim 6, Bartley discloses a digital-signal source ([0047]) but does not disclose it is a latch or a flip-flop.  However, Kim discloses use of a flip-flop so as to receive and store a digital signal source ([0108]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Bartley with the digital-source signal as a flip-flop, as taught by Kim, so as to have the ability to receive and store the digital-signal source.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-25 are allowed.  Claim 17 contains allowable subject matter because of the limitation of a plurality of resistor-capacitor circuits that each include a capacitor covering a portion of the integrated circuit, wherein each capacitor is configured to change a time-constant of a corresponding resistor-capacitor circuit when the capacitor is physically altered.  Claims 18-25 depend on claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         8/4/2022